                   UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                      CASE NO. 20-CV-954-UA-JLW

 FARHAD AZIMA,                           )
                                         )
                     Plaintiff,          )
                                         )
                     v.                  )
                                         )
 NICHOLAS DEL ROSSO and VITAL            )
 MANAGEMENT SERVICES, INC.,              )
                                         )
                     Defendants.         )

                          NOTICE OF CHANGE OF ADDRESS

      NOW COME Kieran J. Shanahan, Brandon S. Neuman, Jeffrey M. Kelly, and

Nathaniel J. Pencook of Nelson Mullins Riley & Scarborough, LLP, formerly of Sha-

nahan Law Group, PLLC, as counsel for Defendants Nicholas del Ross and Vital

Management Services, Inc., and hereby notify the Court in this matter of the law-

yers’ change of address as follows:

                    Kieran J. Shanahan
                    Brandon S. Neuman
                    Jeffrey M. Kelly
                    Nathaniel J. Pencook
                    Nelson Mullins Riley & Scarborough, LLP
                    4140 Parklake Avenue, 2nd Floor
                    Raleigh, North Carolina 27612
                    Telephone: (919) 329-3800
                    Facsimile: (919) 329-3799
                    kieran.shanahan@nelsonmullins.com
                    brandon.neuman@nelsonmullins.com
                    jeff.kelly@nelsonmullins.com
                    nate.pencook@nelsonmullins.com




      Case 1:20-cv-00954-UA-JLW Document 29 Filed 12/11/20 Page 1 of 3
This the 11th day of December, 2020.

                                   NELSON MULLINS RILEY &
                                     SCARBOROUGH, LLP

                             By:     /s/ Brandon S. Neuman        _
                                   Kieran J. Shanahan, NCSB# 13329
                                   Brandon S. Neuman, NCSB# 33590
                                   Jeffrey M. Kelly, NCSB# 47269
                                   Nathaniel J. Pencook, NCSB#52339
                                   4140 Parklake Avenue, 2nd Floor
                                   Raleigh, North Carolina 27612
                                   Telephone: (919) 329-3800
                                   Facsimile: (919) 329-3799
                                   kieran.shanahan@nelsonmullins.com
                                   brandon.neuman@nelsonmullins.com
                                   jeff.kelly@nelsonmullins.com
                                   nate.pencook@nelsonmullins.com
                                   Counsel for Defendants




                               2


Case 1:20-cv-00954-UA-JLW Document 29 Filed 12/11/20 Page 2 of 3
                       CERTIFICATE OF SERVICE

       I hereby certify that on this 11th day of December, 2020, I electronically
filed the foregoing Notice of Change of Address with the Clerk of the
Court using the CM/ECF system, which will send electronic notification of fil-
ing to the following:

Jonathan D. Townsend                        Calvin Lee
Christopher W. Jones                        Ian Herbert
Ripley Rand                                 Brian Hill
Womble Bond Dickinson (US) LLP              Kirby D. Behre
555 Fayetteville Street, Suite 1100         Miller & Chevalier Chartered
Raleigh, NC 27601                           900 16th Street, NW
jonathan.townsend@wbd-us.com                Washington, D.C. 20006
ripley.rand@wbd-us.com                      clee@milchev.com
chris.jones@wbd-us.com                      iherbert@milchev.com
                                            bhill@milchev.com
                                            kbehre@milchev.com

                                            NELSON MULLINS RILEY &
                                              SCARBOROUGH, LLP

                                      By:     /s/ Brandon S. Neuman        _
                                            Kieran J. Shanahan, NCSB# 13329
                                            Brandon S. Neuman, NCSB# 33590
                                            Jeffrey M. Kelly, NCSB# 47269
                                            Nathaniel J. Pencook, NCSB#52339
                                            4140 Parklake Avenue, 2nd Floor
                                            Raleigh, North Carolina 27612
                                            Telephone: (919) 329-3800
                                            Facsimile: (919) 329-3799
                                            kieran.shanahan@nelsonmullins.com
                                            brandon.neuman@nelsonmullins.com
                                            jeff.kelly@nelsonmullins.com
                                            nate.pencook@nelsonmullins.com
                                            Counsel for Defendants




                                        3


      Case 1:20-cv-00954-UA-JLW Document 29 Filed 12/11/20 Page 3 of 3
